Citation Nr: 1450171	
Decision Date: 11/12/14    Archive Date: 11/19/14

DOCKET NO.  11-29 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for a left knee disorder.

3. Entitlement to service connection for a right leg disorder.

4. Entitlement to service connection for a right ankle disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Elias, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 2, 1977 to May 20, 1977.  He passed away in April 2013.  The appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2010 and April 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The appellant has been substituted as the claimant with respect to the claims pending on appeal at the time of the Veteran's death, and which are currently before the Board.  See 38 U.S.C. § 5121A (West Supp. 2014); 38 C.F.R. § 3.1010 (2014).

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) in June 2012.  He also testified at a hearing before a Decision Review Officer (DRO) in September 2011.  Transcripts of both hearings are of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's Social Security Administration (SSA) records must be made a part of the claims file.  During the June 2012 hearing, the Veteran testified that he had applied for Social Security benefits based, at least in part, on the condition of his legs.  As the Veteran's SSA records may support the appellant's claim, they must be obtained and associated with the claims file.  See 38 C.F.R. § 3.159(c) (2014); Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (VA is required to obtain medical records "if there exists a reasonable possibility that the records could help the veteran substantiate his claim for benefits").

In addition, a VA psychiatric opinion is necessary.  The clinician must first determine the likelihood of any link between the Veteran's acquired psychiatric disorder, to include PTSD, and his service.  Second, the clinician must provide an opinion as to whether or not there is clear and unmistakable evidence that the Veteran's acquired psychiatric disorder both pre-existed service and was not aggravated by service.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  In this regard, the Veteran exhibited psychiatric symptoms only ten days after entering service.  More specifically, a report recounting a counseling session which took place on May 11, 1977 notes that the Veteran had passed out twice from acute anxiety hysteria, that he reported using drugs and that he was an alcoholic, that he did not respond to counseling or questions, that he was nervous and very emotional, and that he did not respond to instructions and seemed to be in a daze.  Given the close proximity in time between the Veteran's entrance into service and his psychiatric symptoms, an opinion on this issue is warranted.

Accordingly, the case is REMANDED for the following action:

1. Obtain any VA treatment records from the Bay Pines VA Health Care System dated between March 2011 and April 2013 and associate them with the claims file.

2. Obtain the Veteran's Social Security Administration Records and associate them with the claims file.

3. Then, obtain a VA psychiatric opinion, as further described below.

The entire claims file and a copy of this REMAND must be made available to the clinician.  The clinician must note in the opinion that the evidence in the claims file has been reviewed.

The clinician must render an opinion as to the following:

A. Whether there is clear and unmistakable evidence that a psychiatric disorder pre-existed service.  In this regard, the evidence shows that the Veteran's psychiatric symptoms manifested ten days after he entered service.
B. If the examiner finds a pre-existing psychiatric disorder, whether there is clear and unmistakable evidence that it was not aggravated by service beyond its natural progression.
C. Whether it is at least as likely as not (to at least a 50:50 degree of probability) there is a link between the Veteran's psychiatric disorder and his service, particularly the psychiatric symptoms that manifested at this time, or whether such a relationship is unlikely (less than a 50:50 degree of probability).

Complete explanations must be provided for the conclusions reached.

4. After completing any other development that may be warranted, readjudicate the claims on appeal.  If the benefits sought are not granted, the appellant and her representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



